DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 11/18/2021.
Applicant has added new claims 20 – 22.
Claims 1 – 22 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 - 10 and 14 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIERRY (FR2292046) in view of MCCONKEY et al. (2018/0354812).

As to claim 1, THIERRY discloses  a fluid valve including a holder (70) for a magnet (66) of a magnet sensitive regulating valve position detection device (68) of a regulating valve (2), the regulating valve position detection device (68) having a shaft (4) turnably movable supported in a housing (2) of the regulating valve position detection device (68), the shaft (4) defining a turning axis oriented parallel to a turning spring (110, 42) supporting itself at the housing (2), and having a lever arm (58, 58’) being turnably fixed with the shaft (4), the lever arm (58, 58’) being coupled to the regulating valve (2) in such a way that a regulating valve stroke movement by the lever arm (58, 58’) is transferable into a shaft rotation movement, the holder (70) comprising: a holding fixture (74) configured to hold the magnet (66); a fixing section (22) connected to the holding fixture (21) and configured to turnably fix the holder (70) at the shaft (4); and a support connected (112) to the holding fixture (21) and the fixing section (22), the support (112) configured to latchingly support the rotational spring (110, 42) 

    PNG
    media_image1.png
    893
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    757
    media_image2.png
    Greyscale

THIERRY fails to disclose that the holding fixture configured to clampingly hold the magnet.  However MCCONKEY et al. (hereinafter MCCONKEY) discloses an improved control valve assembly wherein the holding fixture (706a) configured to clampingly hold the magnet (700) ([0080], Fig. 21).

    PNG
    media_image3.png
    628
    565
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of MCCONKEY wherein the holding fixture configured to clampingly hold the magnet would securely engage the magnet to the holding fixture.
As to claim 2, THIERRY discloses that the magnet (66) and the holding fixture (74) are formed so as to be complementary shaped to another (Fig. 1 and 2).
As to claim 3, THIERRY discloses that the holding fixture (74) is configured to receive the magnet (66) and the magnet (66) is fittingly held in the holding fixture (74) (Fig. 1 and 2).
As to claim 4, THIERRY and MCCONKEY fails to disclose that a press fit between magnet and holding fixture is employed. However it is well known in the art to use any known mating configuration, for example, mounting, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of MCCONKEY to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like would discourage separation of elements during use.

As to claim 5, THIERRY discloses that the magnet (66) is held in the holding fixture (74) such that the turning axis extends centrally through the magnet and/or the magnet is aligned in a direction of the turning axis (A) at 
As to claim 6, THIERRY discloses that the magnet (66) is receivable and removably held in the holding fixture (74).  THIERRY and MCCONKEY fails to disclose the magnet is held in the holding fixture by a latching; the magnet includes at least one latch and the holding fixture includes at least one latch corresponding to the latch of the magnet to latchingly fix the magnet in the holding fixture.  However it is well known in the art to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of MCCONKEY to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like would discourage separation of elements during use.

As to claim 7, THIERRY discloses that fixing section (70) is formed by a circumferentiating ring flange extending at an angle relative to the turning axis (A), the fixing section (70) being shape-adapted (74) in relation to a 
As to claim 8, THIERRY discloses that the holder (74) is connected to the shaft (5) by a fastener, the fastener torque-transferringly connecting the fixing section (70) to the shaft (4) (Fig. 2).

As to claim 9, THIERRY discloses that the support (50) being formed such that the support is encompassable by a hook- or knuckle-shaped end of the turning spring, wherein the support having a protrusion or a recess (46) on which the spring end (42) supports itself (Fig. 2 and 10).

As to claim 10, THIERRY discloses that the support (50) includes a guiding limb (22) circumferentiatingly extending in a direction of the turning axis (A) to support at least one region of the turning spring (42), wherein the guiding limb (22) is directly attached to the protrusion or the recess (46) (Fig.2 and 10).
As to claim 20, THIERRY discloses that the holding fixture comprises first (70) and second (72) sections that are spaced apart from each other in a mirrored relationship, a receptacle formed therebetween configured to receive and hold the magnet (66); and each of the first (70) and second (72) sections comprises first and second sidewall sections connected together by an end-wall section, the first and second sidewall sections of the first section being opposite and spaced from the first (70) and second (72) sidewall sections of the second section (Note Fig. 2).
As to claim 21, THIERRY discloses that the first (70) and second (72) sections are U-shaped (Note Fig. 2).
As to claim 22, THIERRY discloses  a fluid valve including a holder (70) for a magnet (66) of a magnet sensitive regulating valve position detection device (68) of a regulating valve (2), the regulating valve position detection device (68) having a shaft (4) turnably movable supported in a housing (2) of the regulating valve position detection device (68), the shaft 

As to claim 14, THIERRY discloses a fluid valve including a housing (2); a shaft (4) being rotatably movably supported in the housing (2), the shaft (4) defining a turning axis (A); and a holder (70) that includes; a holding fixture (74) configured to hold a magnet (70); a fixing section (22) connected to the holding fixture and configured to turnably fix the holder (70) at the shaft (4); and a support (112) connected to the holding fixture (74) and the fixing section (22), the support (112) configured to latchingly support a rotational spring (110, 42) to generate a rotational spring force on a shaft (4) rotation movement, wherein the rotational spring (110, 42) is oriented parallel to the turning axis (A) and is latchingly self-supported at the housing (2) and the holder (70) (Fig. 1).  
THIERRY fails to disclose that the holding fixture configured to clampingly hold the magnet.  However MCCONKEY et al. (hereinafter MCCONKEY) discloses an improved control valve assembly wherein the holding fixture (706a) configured to clampingly hold the magnet (700) ([0080], Fig. 21).
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of MCCONKEY wherein the holding fixture configured to clampingly hold the magnet would securely engage the magnet to the holding fixture.
As to claim 15, THIERRY discloses a lever arm (58, 58’) turningly fixed to the shaft (4) and coupled to the regulating valve (2) such that a regulating valve stroke movement is transferable into the shaft rotation movement by the lever arm (58, 58’); and a magnet sensitive rotation angle sensor (68) aligned at the housing (2) and configured to sense the shaft rotation movement (4) (Fig. 1).

As to claim 16, THIERRY discloses that the magnet sensitive rotation angle sensor (68) is aligned to the magnet (66) such that the magnet sensitive rotation angle sensor (68) is configured to detect a change in a magnetic field based on the shaft rotation movement (4) (Fig. 1).

As to claim 17, THIERRY discloses that the holder (70) is configured to hold the magnet (66) such that: the turning axis (A) extends centrally 

As to claim 18, THIERRY discloses that  the rotational spring (110, 42) includes at least a hook- or knuckle-shaped end (42), the holder (70) and/or housing including at least one protrusion and/or one recess (46) formed therein, wherein the at least one hook- or knuckle-shaped rotational spring end (42) encompassing the at least one protrusion and/or recess (43) in the holder (70) and/or the housing to support the rotational spring (42) (Fig. 1 and 2).

As to claim 19, THIERRY discloses the regulating valve position detector (68) according to claim 14.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIERRY (FR2292046) in view in view of MCCONKEY et al. (2018/0354812) as applied to claim 1 above, and further in view of Becker et al. (7,847,446).


    PNG
    media_image4.png
    658
    572
    media_image4.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the MCCONKEY and further in view of teachings of Becker such that the .
Claims 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIERRY (FR2292046) in view in view of MCCONKEY et al. (2018/0354812) as applied to claim 1 above, and further in view of Jantz et al. (9,528,623).
As to claim 12, THIERRY and MCCONKEY fails to disclose that the regulating valve is of a process plant.  Jantz et al. (hereinafter Jantz) discloses a positioning device for a process plant including a regulating valve (Note Abstract).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of MCCONKEY and further in view of teachings of Jantz such that the regulating valve of THIERRY in a pressure plant would ensure precise and desired position of the top from the valve housing.
As to claim 13, THIERRY and MCCONKEY fails to disclose that process plant comprises a chemical plant, a food processing plant, or a power plant.  Jantz discloses that that process plant comprises a chemical plant (Col. 2, lines 34 - 37).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REENA AURORA/Primary Examiner, Art Unit 2858